 Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 1 of 13 PageID #: 1




James F. Sullivan (JS 3099)
Law Offices of James F. Sullivan, P.C.
52 Duane Street, 7th Floor
New York, New York 10007
T:     (212) 374-0009
F:     (212) 374-9931
Attorneys for Plaintiff

                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
______________________________________________________________________________

MARVIN WILLIAMS,


                                                                           Case No.
                                                     Plaintiff,            COMPLAINT
-against-


MIRACLE MILE PROPERTIES 2 LLC,
MIRACLE MILE PROPERTIES 4 LLC,
PARI GOLYAN, KOUROSH GOLYAN,
JOSEF GOLYAN AND FARAIDOON GOLYAN,

                                          Defendants.
______________________________________________________________________________

Plaintiff, MARVIN WILLIAMS ("P a         ff ), b a d                de     ed a      e , La
Offices of James F. Sullivan, P.C., file this Complaint against Defendants, MIRACLE MILE
PROPERTIES 2 LLC, MIRACLE MILE PROPERTIES 4 LLC, PARI GOLYAN, KOUROSH
GOLYAN, JOSEF GOLYAN AND FARAIDOON GOLYAN (c                       ec    e ,      e Defe da     ),
and state as follows:
                                      INTRODUCTION

1. Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. §§

   201, et seq. ("FLSA"), he is entitled to recover from the Defendants: (1) unpaid wages for all

   hours worked and unpaid wages at the overtime rate for all work hours over forty (40) hours

   in a work week; (2) liquidated damages; (3) prejudgment and post-judgment interest; and (4)

   a        e   fee a d c   .

                                                1
Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 2 of 13 PageID #: 2




2. P a    ff f   e a e e     a,       a        e Ne Y         Lab       La ( NYLL ), e     e      ed

   to recover from the Defendants: (1) unpaid wages for all hours worked and unpaid wages at

   the overtime rate for all work hours over forty (40) hours in a work week; (2) liquidated

   damages; (3) statutory damages under NYLL§ 195(1) and NYLL§ 195(3); (4) prejudgment

   and post-judgment interest; and (5) a      e       fee a d c     .

                                   JURISDICTION AND VENUE

3. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28 U.S.C. §§

   1331, 1337 and 1343, and has supplementa             dc        e Pa      ff state law claims

   pursuant to 28 U.S.C. § 1367.

4. Venue is proper in the Eastern District pursuant to 28 U.S.C. § 1391 because the conduct

   making up the basis of the complaint took place in this judicial district.

                                              PARTIES

5. Plaintiff is an adult resident of Nassau County, New York.

6. Upon information and belief, Defendant MIRACLE MILE PROPERTIES 2 LLC is a

   domestic limited liability company, organized and existing under the laws of the State of

   New York with a place of business at 287 Northern Blvd, Suite 110, Great Neck, New York

   11021.

7. Upon information and belief, Defendant MIRACLE MILE PROPERTIES 4 LLC is a

   domestic limited liability company, organized and existing under the laws of the State of

   New York with a place of business at 287 Northern Blvd, Suite 110, Great Neck, New York

   11021.

8. Upon information and belief, Defendant PARI GOLYAN is an owner, officer,




                                                  2
Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 3 of 13 PageID #: 3




   director, member and/or manager of Defendant MIRACLE MILE PROPERTIES 2 LLC and

   MIRACLE MILE PROPERTIES 4 LLC, who participated in the day-to-day operations of

   c     a e Defe da , a d ac ed       e        a       a d         a c        a d    a   e          e         a

   to the FLSA, 29 U.S.C. §203(d) and Regulations promulgated thereunder, as well as the

   NYLL.

9. Defendant PARI GOLYAN e e c ed c                             e    e e       a dc d               fPa   ff

   employment, in that she had the power to: (i) hire and fire employees, (ii) determine rates and

   methods of pay, (iii) determine work schedules, (iv) supervise and control the work of

   e       ee , a d ( )     e    e affec    e       a           f   ePa        ff e           e .

10. Upon information and belief, Defendant KOUROSH GOLYAN is an owner, officer,

   director, member and/or manager of Defendant MIRACLE MILE PROPERTIES 2 LLC and

   MIRACLE MILE PROPERTIES 4 LLC, who participated in the day-to-day operations of

   c     a e Defe da , a d ac ed       e        a       a d         a c        a d    a   e          e         a

   to the FLSA, 29 U.S.C. §203(d) and Regulations promulgated thereunder, as well as the

   NYLL.

11. Defendant KOUROSH GOLYAN exercised control over the terms and conditions of

   Pa    ff e             e ,    a   e ad       e           e       :()    ea df ee            ee , ( )

   determine rates and methods of pay, (iii) determine work schedules, (iv) supervise and

   c         e        fe        ee , a d ( )        e           e affec    e    a     f   ePa        ff

   employment.

12. Upon information and belief, Defendant JOSEF GOLYAN is an owner, officer,

   director, member and/or managing agent of Defendant MIRACLE MILE PROPERTIES 2

   LLC and MIRACLE MILE PROPERTIES 4 LLC, and who participated in the day-to-day



                                                        3
Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 4 of 13 PageID #: 4




   operations of corporate Defendant, and acted intentionally and maliciously and is an

    e         e        a         e FLSA, 29 U.S.C. §203(d) and Regulations promulgated

   thereunder, as well as the NYLL.

13. Defe da       JOSEF GOLYAN e e c ed c                             e    e e       a dc d             fPa     ff

   employment, in that he had the power to: (i) hire and fire employees, (ii) determine rates and

   methods of pay, (iii) determine work schedules, (iv) supervise and control the work of

   e      ee , a d ( )       e     e affec    e       a           f       ePa       ff e        e .

14. Upon information and belief, Defendant FARAIDOON GOLYAN is an owner, officer,

   director, member and/or managing agent of Defendant MIRACLE MILE PROPERTIES 2

   LLC and MIRACLE MILE PROPERTIES 4 LLC, and who participated in the day-to-day

   operations of corporate Defendant, and acted intentionally and maliciously and is an

    e         e        ant to the FLSA, 29 U.S.C. §203(d) and Regulations promulgated

   thereunder, as well as the NYLL.

15. Defendant FARAIDOON GOLYAN exercised control over the terms and conditions of

   Pa    ff e              e ,     a   e ad       e           e       :()       ea df ee            ee , (ii)

   determine rates and methods of pay, (iii) determine work schedules, (iv) supervise and

   c          e        fe         ee , a d ( )        e           e affec       e    a     f   ePa       ff

   employment.

16. At all relevant times, MIRACLE MILE PROPERTIES 2 LLC and MIRACLE MILE

   PROPERTIES 4 LLC, a a d c                      e       be, a           e e       e e a ed    c        e ce

   the meaning of the FLSA.




                                                          4
 Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 5 of 13 PageID #: 5




17. At all relevant times, the work performed by Plaintiff was directly essential to the business

   operated by MIRACLE MILE PROPERTIES 2 LLC and MIRACLE MILE PROPERTIES 4

   LLC.

18. At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff for all hours

   worked and wages at the overtime rate for all hours worked over forty (40) hours in a work

   week in contravention of the FLSA and NYLL.

                                     STATEMENT OF FACTS

19. Starting in or about June 2016, Plaintiff was employed by Defendants as a maintenance

   worker and cleaner at the following locations:

       a. 277 Northern Blvd Great Neck, New York;

       b. 287 Northern Blvd Great Neck, New York;

       c. 295 Northern Blvd Great Neck, New York;

       d. 305 Northern Blvd Great Neck, New York;

20. Defendants PARI GOLYAN, KOUROSH GOLYAN, JOSEF GOLYAN and FARAIDOON

   GOLYAN, MIRACLE MILE PROPERTIES 2 LLC and MIRACLE MILE PROPERTIES 4

   LLC owned and operated the above referenced buildings.

21. Plaintiff was hired by Defendants on or about June 2016 to work as a maintenance worker at

   the buildings owned and operated by the Defendants. At the start of his employment with

   Defendants Plaintiff worked approximately forty (40) hours per week in this position.

22. Shortly after beginning his work for the Defendants, Defendants directed Plaintiff to also

              ee e      c ea       ff ce      e Defe da      b   d     .

23. Plaintiff then worked seventy (70) hours per week. Plaintiff worked five days per week,

   Monday through Friday, 9:00 a.m. to 11:00 p.m.



                                                 5
Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 6 of 13 PageID #: 6




24. Defendants, in a scheme to avoid paying Plaintiff the overtime wages earned and owing paid

   Plaintiff in two separate paychecks. One paycheck from MIRACLE MILE PROPERTIES 2

   LLC and a second paycheck from MIRACLE MILE PROPERTIES 4 LLC.

25. Defendants required Plaintiff to clock in and clock out on two separate time keeping devices

   to further their scheme to avoid paying Plaintiff the overtime premium he earned.

26. From June 2016 to present, Plaintiff          rate of pay was and still is $15.00 an hour, without an

   overtime premium for hours worked in excess of forty (40) hours in a week.

27. Plaintiff regularly works over forty (40) hours per week.

28. Plaintiff does not have an uninterrupted meal period of at least 1/2 hour per day. Despite the

   fact that Plaintiff did not receive a bona-fide meal period the Defendants deducted and

   c       e   ded c 1/2         da       f       Pa       ff   a .

29. For instance, for the week of March 2, 2020 to March 8, 2020 Plaintiff worked seventy (70)

   hours. Plaintiff was paid $1,012.50 for the week. Plaintiff should have been paid $1,275.00

   for all hours worked, including the overtime premium.

30. Defendants failed to pay Plaintiff an overtime premium for hours worked in excess of forty

   (40) per week.

31. Plaintiff was continuously employed by Defendants for over four (4) years.

32. Defendants failed to pay Plaintiff on a weekly basis as required by NYLL §190.

33. During the c      e   f Pa    ff          e        e , Defe da s PARI GOLYAN, KOUROSH

   GOLYAN, JOSEF GOLYAN and FARAIDOON GOLYAN were in charge of setting

   Pa     ff   ae fc       e a        .




                                                       6
Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 7 of 13 PageID #: 7




34. D        e c     e   f Pa     ff   e          e , Defe da       PARI GOLYAN, KOUROSH

   GOLYAN, JOSEF GOLYAN and FARAIDOON GOLYAN directed plaintiff on daily tasks

   to be completed as a maintenance worker and cleaner at the buildings.

35. Defendants knowingly and willfully operated their businesses with a policy of not paying

   Plaintiff wages for all hours worked and overtime wages for the total hours worked over

   forty (40) in a work week, in violation of the FLSA, NYLL and the supporting Federal and

   New York State Department of Labor Regulations.

36. Plaintiff was not provided with a wage notice pursuant to NYLL §195(1) by Defendants

   within 10 days of the start of his employment, nor at any time thereafter.

37. Plaintiff never received proper wage statements pursuant to NYLL §195(3).

38. Plaintiff as a maintenance worker and cleaner is a manual worker as defined by NYLL §190.

39. Plaintiff has been substantially damaged by the Defendants' wrongful conduct.

                                       STATEMENT OF CLAIMS

                                             COUNT 1

                           [Violation of the Fair Labor Standards Act]

40. Plaintiff re-alleges and re-avers each and every allegation and statement contained in

   paragraphs "l" through "39    f      C     a       a ff    e f      ee .

41. At all relevant times, Defendants employed Plaintiff within the meaning of the FLSA.

42. Upon information and belief, at all relevant times, Defendants have had gross revenues in

   excess of five hundred thousand dollars ($500,000.00).

43. Plaintiff is entitled to be paid for all hours worked and at the overtime rate for all hours

   worked over forty (40) hours in week at the overtime wage rate as provided for in the FLSA.




                                                  7
 Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 8 of 13 PageID #: 8




44. Defendants failed to pay Plaintiff compensation for all hours worked and for all hours

   worked over forty (40) hours in week as provided for in the FLSA.

45. At all relevant times, each of the Defendants had, and continues to have a policy and practice

   of refusing to pay Plaintiff for all hours worked and at the overtime rate for all hours worked

   over forty (40) hours in week which violated and continues to violate the FLSA, 29 U.S.C.

   §§ 201, et seq., including 29 U.S.C. §§ 206(a)(1), 207(a)(l), and 215(a).

46. Defendants knowingly and willfully disregarded the provisions of the FLSA, as evidenced by

   Defendants failure to compensate Plaintiff for all hours worked and at the overtime rate for

   all hours worked over forty (40) hours in week when they knew or should have known such

   was due and that non-payment of an overtime rate would financially injure Plaintiff.

47. Defendants failed to make, keep and preserve records with respect to each of its employees

   sufficient to determine the wages, hours and other conditions and practices of employment in

   violation of the FLSA, 29 U.S.A. §§ 201, et seq., including 29 U.S.C. §§ 21l(c) and 215(a).

48. Records, if any, concerning the number of hours worked by Plaintiff and the actual

   compensation paid to Plaintiff are in the possession and custody of the Defendants. Plaintiff

   intends to obtain these records by appropriate discovery proceedings to be taken promptly in

   this case and, if necessary, will then seek leave of Court to amend this Complaint to set forth

   the precise amount due.

49. Defendants failed to properly disclose or apprise Plaintiff of his rights under the FLSA.

50. A a d ec a d             ae e       f Defe da          f   d   e ad f      e FLSA, Plaintiff is

   entitled to liquidated damages pursuant to the FLSA.

51. Due to the intentional, willful and unlawful acts of the Defendants, Plaintiff suffered

   damages in an amount not presently ascertainable of unpaid wages, unpaid wages at the



                                                 8
 Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 9 of 13 PageID #: 9




   overtime wage rate, an equal amount as liquidated damages, and prejudgment interest

   thereon.

   Plaintiff is entitled to an award of their reasonable attorneys' fees, costs and expenses,

   pursuant to 29 U.S.C. § 216(b).

                                            COUNT 2

                       [Violation of the New York Labor Law §§ 190 et. al.]

52. Plaintiff re-alleges and re-avers each and every allegation and statement contained in

     aa a       ""           51" of this Complaint as if fully set forth herein.

53. The wage provisions of the NYLL apply to the Defendants and protect the Plaintiff.

54. Defendants, pursuant to their policies and practices, refused and failed to pay the Plaintiff for

   all hours worked and the overtime wage rate for all hours worked over forty (40) hours in

   week to the Plaintiff.

55. By failing to lawfully compensate       e Pa      ff, Defe da          a ed P a    ff       a

   rights under the NYLL.

56. The forgoing conduct, as alleged, constitutes a willful violation of the NYLL without a good

   or reasonable basis.

57. D e       e Defe da     NYLL        a     ,Pa      ff   e    ed to recover from the Defendants

   unpaid wages, unpaid wages at the overtime wage rate, liquidated damages, reasonable

   attorneys' fees, and costs and disbursements of this action, pursuant to NYLL § 663(1) et al.

   and § 198.




                                                  9
Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 10 of 13 PageID #: 10




                                                       COUNT 3

                                       [Failure to provide a Wage Notice]

58. Plaintiff re-alleges and re-avers each and every allegation and statement contained in

       aa a       1               57     f     C        a    a ff       e f         ee .

59. The New York State Wage Theft Prevention Act and NYLL § 195(1) requires every

   e          e       f   e             ee ,            ,a          e         , f    ee      ee      ae f

   pay and regular pay day.

60. Defendants have willfully failed to supply Plaintiff with a wage notice, as required by NYLL,

   § 195(1), within ten (10) days of the start of P a          ff employment or at any time thereafter.

61. Through their knowing or intentional failure to provide the Plaintiff with the wage notice

   required by the NYLL, Defendants willfully violated NYLL Article 6, §§ 190 et. seq., and

   supporting New York State Department of Labor Regulations.

62. D e    Defe da            f          a         f   e NYLL, Article 6, § 195(1), Plaintiff is entitled to

   statutory penalties of fifty ($50.00) dollars each day that Defendants failed to provide

   Plaintiff with a wage notice up to a maximum penalty of $5,000.00 a d ea                 ab e a     e

   fees and costs as provided for by NYLL, Article 6§198(1-b).

                                                   COUNT 4

                                  [Failure to provide Wage Statements]

63. Plaintiff re-alleges and re-avers each and every allegation and statement contained in

       aa a       1               62     f     C        a    a ff       e f         ee .

64. Defendants have willfully failed to supply Plaintiff with an accurate wage statement, as

   required by NYLL, § 195(3) throughout his employment.




                                                        10
Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 11 of 13 PageID #: 11




65. Through their knowing or intentional failure to provide the Plaintiff with a wage statement as

   required by the NYLL, Defendants willfully violated NYLL Article 6, §§ 190 et. seq., and

   supporting New York State Department of Labor Regulations.

66. D e        Defe da           f          a on of NYLL Article 6, §195(3), Plaintiff is entitled to

   statutory penalties of two hundred and fifty ($250.00) dollars each day that Defendants failed

   to provide Plaintiff with wage statement up to a maximum penalty of $5,000.00 and

    ea     ab e a        e     fees and costs as provided for by NYLL, Article 6 §198(1-d).

                                                      COUNT 5

                             [Failure to Comply with Frequency of Payments]

67. Plaintiff re-alleges and re-avers each and every allegation and statement contained in

     aa a           1                66    f       Complaint as if fully set forth herein.

68. Plaintiff, at all times relevant, was a Manual Worker as defined by NYLL § 190.

69. Defendants were required by NYLL § 191(1)(a) to pay Plaintiff weekly and not later than

   seven calendar days after the end of the week in which the wages were earned.

70. Defendants failed to comply with NYLL § 191(1)(a) by paying Plaintiff twice a month.

71. Due to Defendants willful violations of NYLL § 191(a)(1), Plaintiff is entitled to liquidated

   da a e ,         e e a d ea            ab e a      e    fees and costs as provided for by NYLL, Article

   § 198(1-a)

                                               PRAYER FOR RELIEF

WHEREFORE, Plaintiff, MARVIN WILLIAMS respectfully requests that this Court grant the

following relief:

         (1)      An award of unpaid wages and unpaid overtime wages for all hours worked over

forty (40) in a work week due under the FLSA;



                                                          11
Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 12 of 13 PageID #: 12




          (2)    An award of liquidated damages as a result of Defendants' failure to pay overtime

wages pursuant to 29 U.S.C. § 216;

          (3)    An award of unpaid wages and unpaid wages at the overtime rate for all hours

worked over forty (40) hours in a work week pursuant to the NYLL;

          (4)    An award of statutory penalties in the amount of fifty ($50.00) dollars each day

      a     a         e a       f $5,000.00 f    Defe da    fa      e        de P a    ff        a   a e

notice in violation of NYLL, Article 6, § 195(1);

          (5)    An award of statutory penalties in the amount of two hundred and fifty ($250.00)

dollars eac da              a    a         e a      f $5,000.00 f       Defe da   fa        e        de

Plaintiff with wage statements in violation of NYLL Article 6, §195(3);

          (6)    An award of liquidated damages and statutory penalties as a result of Defendants'

failure to pay wages and overtime wages for all hours worked over forty (40) hours in a work

week pursuant to the NYLL;

          (7)    An award of liquidated damages and statutory penalties as a result of Defendant's

failure to comply with frequency of payment pursuant to NYLL;

          (8)    An award of prejudgment and post-judgment interest;

          (9)    An award of costs and expenses associated with this action, together with

reasonable attorneys' fees; and,

          (10)   Such other and further relief as this Court determines to be just and proper.




Dated: New York, New York
       July 13, 2020

                                                   12
Case 2:20-cv-03127-JS-ARL Document 1 Filed 07/14/20 Page 13 of 13 PageID #: 13




                                    Respectfully submitted,

                                    By: /s/ James F. Sullivan
                                    James F. Sullivan, Esq.
                                    Law Offices of James F. Sullivan, P.C.
                                    52 Duane Street, 7th Floor
                                    New York, New York 10007
                                    T:       (212) 374-0009
                                    F:       (212) 374-9931
                                    Attorneys for Plaintiff
                                    jsullivan@jfslaw.net




                                      13
